UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended November 30, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from [ ] to [ ] Commission file number: 333-187782 GLOBAL SYSTEM DESIGNS, INC. (Exact name of registrant as specified in its charter) Nevada 46-1669753 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 24123 Peachland Blvd., C-4, #106, Port Charlotte, FL (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 941-613-9858 Securities registered pursuant to Section 12(b) of the Act: N/A N/A Title of Each Class Name of Each Exchange On Which Registered Securities registered pursuant to Section 12(g) of the Act:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes [ ]No [X] Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registration statement was required to submit and post such files). Yes [X] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes [] No [X] The aggregate market value of Common Stock held by non-affiliates of the Registrant on May 31, 2013, was $Nil based on a $Nil average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. (There was no bid or ask price of our common shares during this quarter). Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date. 5,825,000 as of February 21, 2014 DOCUMENTS INCORPORATED BY REFERENCE None. TABLE OF CONTENTS Page PART I Item 1. Business. 3 Item 1A. Risk Factors. 6 Item 1B. Unresolved Staff Comments. 6 Item 2. Properties. 6 Item 3. Legal Proceedings. 6 Item 4. Mine Safety Disclosures 7 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 7 Item 6. Selected Financial Data. 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 12 Item 8. Financial Statements and Supplementary Data. 13 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 26 Item 9A. Controls and Procedures. 26 Item 9B. Other Information. 27 PART III Item 10. Directors, Executive Officers and Corporate Governance. 27 Item 11. Executive Compensation. 31 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 32 Item 13. Certain Relationships and Related Transactions, and Director Independence. 33 Item 14. Principal Accounting Fees and Services. 34 PART IV Item 15. Exhibits. 34 Signatures. 36 2 Part I Cautionary Note Regarding Forward-Looking Statements Except for historical information, this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Such forward-looking statements involve risks and uncertainties, including, among other things, statements regarding our business strategy, future revenues and anticipated costs and expenses.Such forward-looking statements include, among others, those statements including the words “expects,” “anticipates,” “intends,” “believes” and similar language.Our actual results may differ significantly from those projected in the forward-looking statements.Factors that might cause or contribute to such differences include, but are not limited to, those discussed in the sections “Business,” “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”You should carefully review the risks described in this Annual Report on Form 10-K and in other documents we file from time to time with the Securities and Exchange Commission.You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this report.We undertake no obligation to publicly release any revisions to the forward-looking statements or reflect events or circumstances after the date of this document. Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements. All references in this Form 10-K to the “Company,” “Global System”, “Global System Designs”, “we,” “us” or “our” are to Global System Designs, Inc. Item 1.Business. Business Development Global System Designs, Inc. was incorporated in the State of Nevada on November 27, 2012. The Company incorporated a wholly owned subsidiary in the Province of Ontario, Canada on October 18, 2013, called Global System Designs Inc. Our fiscal year end is November 30.The Company's administrative address is, 24123 Peachland Blvd., C-4, #106, Port Charlotte, FL 33954. The telephone number is 941-613-9858. Global System Designs, Inc., has recently commenced revenues, and has limited cash on hand.The Company has revenues of $6,966 and had a net loss of $19,194 for the period since inception (November 27, 2012) to November 30, 2013, and had $22,971 of cash on hand at November 30, 2013.In addition to commencement of revenues, we have relied upon the sale of our securities to our corporate officers and directors and to unrelated shareholders. Global System Designs has never declared bankruptcy, been in receivership, or involved in any kind of legal proceeding. Principal Products, Services and Their Markets Global System Designs, Inc. has developed “green building” information for homeowners and owner-builders (individuals who choose to build their own homes, with or without the assistance of building contractors). Such homeowners need clear, understandable, technically sound information about how their new or renovated home can best be insulated and operated to provide energy savings, protect their health and the environment, and reduce construction and operating costs. 3 Global System Designs, Inc. provides an education and consulting service aimed at consumers who are facing a home construction or renovation project. The company produces clear, technically sound information products focusing on selecting building materials and products, evaluating and hiring a contractor, and carrying out energy efficiency upgrades, repairs, and other construction and renovation projects. The company will also offer consulting services in the areas of building plan evaluation, contract preparation, and research. The Company’s target demographic willinclude homeowners, prospective homeowners and owner-builders seeking information and advice on green construction and energy savings. Global System Designs recently formed a Canadian subsidiary, Global System Designs Inc. The subsidiary was formed in response to Canadian demand for consultative green-building services. Canadian demand was detected in response to initial dissemination of green-building fact sheets. A distinct market was detected in Canada, and Global System Designs’ management decided to move into the market through the opening of its subsidiary. The Company anticipates growing this business over the next year.We are still in the process of completing our enterprise level website, and expect to launch this service over the next 6 months, with the USA portion of the project to follow suit as well in the next 6-12 months. A fact sheet will interpret information from the latest building science research and best green construction and renovation practices in an understandable form for homeowners. A fact sheet normally includes suggested web links or contacts for further information on the topic Global System Designs monetizes its business in the followingtwo ways: a) Each fact sheet will be valued at $15.00 perdownload.. b) The marketing of each fact sheet will include a follow-up offer for further consultation. Consultation fees will be set by the hour or by the project, depending upon the scope of services required.. Distribution Methods Homeowners will be able to download factsheets from the Company’s website. Fact sheets will be updated and re-posted periodically to reflect technological advances and other new information. Fee-based consultation services would be provided in response to e-mail contacts and phone calls. Questionnaires and checklist forms would be posted on the website to guide users in consultations with Global System Designs experts. Status of Publicly Announced New Products or Services Global System currently has limited products or services.Initial web products are finishing development, and are constituted by a preliminary set of fact sheets addressing those topics most likely to be in demand by homeowners and owner-builders., These initial topics are likely to include energy saving measures, durability and indoor air quality considerations for purchase and installation of materials and products including adhesives, cabinets and vanities, counters, deck material, flooring, framing material (lumber and other material), insulation, interior walls and ceilings, lighting, paints, roofing, sealants, and caulking, siding, windows and doors. 4 Competitive Business Conditions and Strategy; Global System Designs’ Position in the Industry Global System Designs is in the process of establishing itself as a competitive company in the green housing field.Competitors include construction industry groups, consulting firms, “green” websites and consumer advocacy groups, all of which may distribute information about green construction and renovation. We believe potential competitors for this enterprise are highly knowledgeable, respected authorities on green construction and renovation practices who serve relevant information needs for homeowners.Currently there are the following types of organizations serving some of these information needs: 1. Government agencies providing green building information through websites and various publications. 2. Green building manuals and similar guidance documents. These are how-to-do-it guidance materials for contractors wishing to incorporate green building technology in their construction and renovation projects. 3. Research institutions and technical publications on green building science. These organizations and publications provide the science and technology supporting green building techniques, materials and products. 4. Green construction material and product listing services. These are lists of products and materials rated against various green criteria. We believe none of the above-described organizations or products provides the kind of comprehensive, analytical, unbiased, technically sound information service in a form useful for homeowners as does our service. Talent Sources and Names of Principal Suppliers Global System Designs is seeking out and entering into consulting agreements to develop our website, research, write and format the fact sheets, and advise clients about green construction issues.We are primarily utilizing management knowledge and hours to execute various company tasks at present. Global System Designs will attract green construction expert personnel through its industry connections, as well as through attending environmental and green building conferences and advertising in leading industry (environmental and building science) publications.These individuals would be independent contractors and not employees of the Company. Patents, Trademarks, Licenses, Agreements or Contracts There are no aspects of our business plan that require a patent, trademark, or product license. We have not entered into any vendor agreements or contracts that give or could give rise to any obligations or concessions. 5 Governmental Controls, Approval and Licensing Requirements We are not currently subject to direct federal, state or local regulation other than the requirement to have a business license for the areas in which we conduct business. Research and Development Activities and Costs We have spent no time on specialized research and development activities to date.We have allocated funds for subscriptions and membership fees for professional journals, membership-based construction industry websites and trade publications; preliminary consultation with building research organizations and other experts as well as development and completion of our website. Number of Employees Global System Designs has no employees.The officers and director are donating their time to thedevelopment of the company, and intend to do continue to provide services at no completion until we have sufficient revenuesWe have no other employees, and do not foresee hiring any additional employees in the near future.We will be engaging independent contractors to develop our website, research, write and format the fact sheets, and advise clients about green construction issues. Reports to Security Holders The public may read and copy any materials filed with the SEC at the SEC's Public Reference Room at treet NE, Washington, DC 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.The SEC maintains an Internet site that contains reports and other electronic information regarding Global System Designs’, Inc. and filed with the SEC at http://www.sec.gov. Item 1A. Risk Factors As a “smaller reporting company,” we are not required to provide the information required by this Item. Item 1B. Unresolved Staff Comments. None. Item 2. Properties. Global System Designs’ principal business and corporate address is 24123 Peachland Blvd., C-4, #106, Port Charlotte, FL 33954; the telephone number is 941-613-9858. We have no intention of finding, in the near future, another office space to rent during the development stage of the company. We do not currently have any investments or interests in any real estate, nor do we have investments or an interest in any real estate mortgages or securities of persons engaged in real estate activities. Item 3. Legal Proceedings. We are not involved in any pending legal proceeding nor are we aware of any pending or threatened litigation against us. 6 Item 4. Mine Safety Disclosures. Not applicable. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information Our common stock is quoted on the OTC Bulletin Board, under the symbol “GLSI”. Our stock was approved for quotation on the OTCBB on February 12, 2014. However, as of the date of filing this Annual Report, our stock had not traded. As of February 15, 2014, there were 30 stockholders of record and an aggregate of 5,825,000 shares of our common stock were issued and outstanding. Of the 5,825,000 shares of common stock outstanding, 3,325,000 were held by our two (2) officers and directors and may only be resold in compliance with Rule 144 of the Securities Act of 1934, and since we were previously considered a shell company, any restricted stock will not be eligible for resale under Rule 144 until the conditions of Rule 144(i) are met. Dividend Policy The Company does not anticipate paying dividends on the Common Stock at any time in the foreseeable future.The Company’s Board of Directors currently plans to retain earnings for the development and expansion of the Company’s business.Any future determination as to the payment of dividends will be at the discretion of the Board of Directors of the Company and will depend on a number of factors including future earnings, capital requirements, financial conditions and such other factors as the Board of Directors may deem relevant. Equity Compensation Plan Information We do not have in effect any compensation plans under which our equity securities are authorized for issuance and we do not have any outstanding stock options. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities We did not sell any equity securities which were not registered under the Securities Act during the year ended November 30, 2013, that were not otherwise disclosed on our quarterly reports on Form 10-Q or our current reports on Form 8-K filed during the year ended November 30, 2013. We sold 1,775,000 shares at $0.02 per share for total proceeds of $35,500, under our S-1 offering.The offering was effective on July 12, 2013, and closed on September 10, 2013. Our use of proceeds, of $35,500, from our prospectus will be allocated solely to working capital needs. 7 Purchase of Equity Securities by the Issuer and Affiliated Purchasers We did not purchase any of our shares of common stock or other securities during our fourth quarter of our fiscal year ended November 30, 2013. Item 6. Selected Financial Data. As a “smaller reporting company,” we are not required to provide the information required by this Item. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion should be read in conjunction with our audited financial statements and the related notes that appear elsewhere in this annual report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to those discussed below and elsewhere in this annual report. Our audited financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. Results of Operations Our operations commenced in November 2013, as such comparative numbers prior to this are not reflective of our results for the year ended November 30, 2013, due to the recent start of these operations.Additionally, the period ended November 30, 2012 is comprised of four (4) days as compared to an entire year for November 30, 2013. We have generated $6,966 in revenues since inception (November 27, 2012) and have incurred $26,160 in expenses through November 30, 2013. The following table provides selected financial data about our company as at November 30, 2013 and 2012. Balance sheet Data: Balance Sheet Date November 30, November 30, Cash $ $
